AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED JANUARY 18, 2013 TO THE PROSPECTUS, DATED FEBRUARY 29, 2012 DYNAMIC CONSERVATIVE PLUS FUND (FORMERLY, ABSOLUTE RETURN BULL BEAR BOND FUND) (the “Fund”) (TICKER SYMBOLS: TBBIX, AABBX) This Supplement, dated January 18, 2013, to the Prospectus dated February 29, 2012, combines previously filed supplements dated April 5, 2012, July 9, 2012, August 31, 2012, October 31, 2012, December 20, 2012 and January 8, 2013 (together the “Previous Supplements”), into one supplement and supersedes the Previous Supplements to the February 29, 2012 Prospectus and replaces them in their entirety. Based on certain approvals by the Trust’s Board of Trustees and the approval by the Fund’s shareholders at a meeting held December 19, 2012 regarding the change in the Fund’s objective, the following are changes to the Fund’s Prospectus as outlined below: 1. Effective November 1, 2012, the American Independence Absolute Return Bull Bear Bond Fund changed its name to the American Independence Dynamic Conservative Plus Fund. Throughout the Prospectus, the name Absolute Return Bull Bear Bond Fund is replaced with Dynamic Conservative Plus Fund . The CUSIP numbers and ticker symbols for the Fund have not changed. 2. Under the Fund’s “FUND SUMMARY” in the sub-section entitled “ Investment Objectives/Goals ”, the following replaces the sentence in its entirety: The Fund’s goal is long term capital appreciation. 3. Effective January 8, 2013, the Fund’s expense limitations were changed from 1.30% to 0.95% and from 1.55% to 1.30% for the Institutional Class and Class A, respectively. Under the Fund’s “FUND SUMMARY”, the sub-section entitled “ Fees and Expenses of the Fund ” is updated as follows: a. The Fees and Expense Table on page 1 is replaced with the following: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Fund” starting on page 10 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.50% 0.50% Distribution and Service (12b-1) Fees None 0.35%(1) Other Expenses(2) 0.56% 0.56% Acquired Fund Fees and Expenses 0.02% 0.02% Total Annual Fund Operating Expenses 1.08% 1.43% Fee Waivers and Expense Reimbursements(3) -0.11% -0.11% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements (3) 0.97% 1.32% (1) The Board has approved a Rule 12b-1 plan with a 0.25% distribution fee for Class A Shares. In addition, the Board has approved a Shareholder Services Plan for Class A Shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is assessing only 0.10% of the distribution fee and is assessing the full 0.25% shareholder servicing fee. (2) Other Fees have been updated to reflect the fees as of the most recent fiscal year end, October 31, 2012 and differ from those stated in the Prospectus dated February 29, 2012. (3) American Independence Financial Services, LLC (“AIFS” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2014 in order to keep the Total Annual Fund Operating Expenses at 0.95% and 1.30% of the Fund’s average net assets for the Institutional Class Shares and Class A Shares, respectively. The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses.” The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board of Trustees. b. The expense Example on page 2 is replaced with the following table: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $99 $333 $585 $1,307 Class A Shares $554 $848 $1,163 $2,056 4.
